Citation Nr: 0204227	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  01-04 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a left hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from January 1969 to November 
1970 and from December 1974 to December 1976.  The veteran's 
service connection claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2000 decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The Board notes that the April 2000 rating decision also 
addressed a claim of entitlement to service connection for a 
post-traumatic stress disorder.  The veteran expressed 
disagreement with April 2000 denial; however, the RO 
subsequently granted service connection in February 2001.  
Consequently, this issue is not before the Board.  

The Board also recognizes that the veteran has argued that 
the left hip disability for which he claims service 
connection includes scarring of the skin in the left lower 
abdominal area.  Service connection for such scarring was 
granted by a May 2001 rating decision, after the veteran 
submitted his substantive appeal.  Given the grant of service 
connection, the Board has limited its consideration to 
disability of the left hip other than scarring of the left 
lower abdomen.


FINDING OF FACT

The veteran is not shown to have a current left hip disorder 
that is related to active military service.


CONCLUSION OF LAW

The veteran does not have a left hip disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends he is entitled to service connection for 
residuals of a left hip injury that occurred in October 1970 
in Vietnam.  The veteran asserts that his left hip was 
injured when he was struck by a cannon while trying to hook 
it to a helicopter for emergency evacuation.  He reports that 
the helicopter pilot began receiving heavy incoming ground 
fire, and had to lift off before the veteran could move out 
of the way.  The veteran contends that he was knocked down, 
wounded on his left side.  He maintains that the injuries 
sustained in October 1970 are the source of his current left 
hip disorder.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or diseased 
contracted in the line of duty, or for aggravation during 
military service of a preexisting injury or disease.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be a 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  See 38 
C.F.R. § 3.303(b) (2001).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (2001).  Although 38 U.S.C.A. § 
1154(b) does not create a statutory presumption that a combat 
veteran's alleged disease or injury is service connected, it 
does considerably lighten the burden of a veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in or 
aggravated by combat service.  Nevertheless, there must still 
be sufficient evidence of a nexus between the in-service 
event and current disability.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

The veteran's January 1969 service entrance examination 
contains no evidence of complaints, treatment, or diagnosis 
of any hip disorder.  Additionally, no scars on the veteran 
were noted.  Service records indicate that from October 4, 
1970, to October 7, 1970, the veteran was hospitalized for 
blunt trauma to the abdomen.  The hospital records show that 
the veteran had tenderness on his left chest, and that his 
abdomen was soft and tender in the left upper quadrant.  
Additionally, it was noted that the veteran had an abrasion 
on his left lower quadrant.  Ultimately, the veteran was 
released with a discharge diagnosis of a contusion and 
abrasion of the left side of the chest.  No report of the 
events causing the veteran's hospitalization were included in 
the record.  The report of the veteran's separation 
examination, prepared in November 1970, did not show any 
pertinent evidence, diagnosis, or continuing treatment for 
residuals of a left hip injury, but the report does show that 
the veteran had two scars.  The veteran re-enlisted for 
service in December 1974 and remained in service until 
December 1976.  Neither the veteran's 1974 entrance 
examination nor his 1976 separation examination revealed any 
pertinent evidence relating to residuals of a hip injury, 
though two scars were again noted.  

VA outpatient treatment records from December 1998 to July 
1999 reflect that the veteran sought treatment at a VA 
medical facility in Louisville, Kentucky for severe left leg 
pain and swelling in his lower extremities, among other 
things.  The veteran indicated that his longstanding left leg 
pain was related to an in-service injury.  In the report, the 
physician noted that the veteran's left sided pain became 
severe about two months earlier, in 1997.  Upon examination 
of the veteran's pelvis, the examiner indicated that the hip 
and sacroiliac joints were preserved.  It was also noted that 
the veteran exhibited a full range of motion of all joints, 
and that his hips moved well.  The examining physician 
determined that the etiology of the veteran's pain was 
unclear as there was no muscle tenderness, and no neurologic 
findings to suggest radiculopathy.

A July 2000 report from the service department indicates that 
the veteran was awarded a Combat Action Ribbon for service in 
Vietnam. 

The veteran was afforded VA examinations in March 2001 for 
joints and for muscles, to evaluate any residuals of a left 
hip injury.  At that time, the veteran had subjective 
complaints of sharp pain in his left inguinal or lower 
abdominal area, and that the pain was sometimes present in 
the lateral hip as well.  The veteran also complained that 
his left hip was often stiff, swelled, and felt loose.  He 
stated that walking caused varied levels of pain in his left 
hip, depending on the weather.  Upon examination, the 
examiner noted that there was no edema, effusion, tenderness, 
redness, heat, abnormal movement, or guarding of movement of 
the left hip.  Additionally, the examiner found no 
appreciable tendon damage.  The veteran's flexion was to 125 
degrees, adduction was to 25 degrees, and abduction was to 30 
degrees.  His external rotation was to 60 degrees, and 
internal rotation was to 35 degrees.  The examiner found no 
pain on range of motion of the left hip, though straight leg 
raises precipitated some pain in the veteran's left inguinal 
area.  X-rays of the veteran's hips showed no acute fracture 
or dislocation; neither was any soft tissue calcification 
found.  The impression was right and left hip radiographs 
within normal limits.  Finally, the examiner noted that the 
veteran had two scars on his left lower abdomen, one of which 
was hypo-pigmented.  The scars were reportedly non-tender and 
normal in texture.  The veteran's musculoskeletal examination 
showed no tissue loss and no adhesion to the scars.  In 
conclusion, the examiner felt that there was insufficient 
clinical evidence to warrant a diagnosis of any acute or 
chronic disorder or residuals thereof; the veteran's x-rays 
were normal.  The examiner closed by stating that no hip 
disability was found.  

In a May 2001 letter, the veteran expressed his disagreement 
with the conclusions of the VA examiner.  Specifically, the 
veteran disputed the examiner's determination that no pain 
existed on the left hip's range of motion.  The veteran 
indicated that he told the examiner of the pain he 
experienced in his left hip when walking.  Additionally, the 
veteran stated that the examiner was informed of the pain and 
tenderness he suffered from his scars.

Additional VA medical records are associated with the file, 
which pertain to treatment for other disabilities not 
currently on appeal.  

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim; however, absent 
clinical findings that the veteran suffers from a current 
disability, service connection for a hip disability is not 
warranted.  See 38 C.F.R. § 3.303(b); Brammer v. Derwinski, 3 
Vet. App. 223 (1992) (current disability is a prerequisite to 
an award of service connection).  

The Board recognizes that the veteran served in combat and 
that an injury of the hip as described by the veteran is 
consistent with such service; however, absent a showing of 
current disability, a grant of service connection may not be 
made.  In other words, even if the Board concedes that the 
injury occurred exactly as described by the veteran, the law 
does not allow for an award of service connection unless 
there exists some current disability resulting from the in-
service injury.  
VA outpatient treatment records and the VA examination do not 
show that the veteran suffers from a current disability 
related to the in-service left hip injury.  The VA outpatient 
physician indicated that the etiology of the veteran's left 
hip pain was unclear as no pertinent medical evidence was 
found linking the veteran's pain to residuals of a left hip 
injury.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001) (pain, without demonstration of an underlying 
disorder, is not a disability).  Additionally, in March 2001, 
the VA examiner determined that there was insufficient 
clinical evidence to warrant a diagnosis of any acute or 
chronic hip disorder or residuals thereof.  The VA examiner 
concluded that there was no disability.  This opinion stands 
is uncontradicted in the record.  

As to the veteran's statements that he currently has a left 
hip disorder related to the in-service injury, the Board 
notes that those statements, without any accompanying medical 
opinion, are insufficient to establish service connection, as 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(laypersons, while competent to provide an eyewitness 
account, are not capable of offering evidence that requires 
medical knowledge, such as a diagnosis).  

In short, the Board finds that the veteran does not have a 
current disability for which service connection may be 
granted.  While the Board recognizes the veteran's sincere 
belief in the merits of his claim, there is no diagnosis of a 
current disability relating to the left hip injury sustained 
by the veteran.  Although the Board accepts the veteran's 
recitation of what happened in service as true, for the 
reasons stated above, the preponderance of the evidence is 
against the claim of service connection for a hip disability.  


ORDER

Service connection for a left hip disability is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

